NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 17, 2022 has been entered.
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on March 17, 2022.
 ALLOWABLE SUBJECT MATER 
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Forming Apparatus that Stores a Number of Detection Results that are Outside a Predetermined Range.
Claims 1 and 13–27 are allowed. Claims 1, 23 and 27 are independent claim. Claims 13–22 depend on claim 1. Claims 24–26 depend on claim 23.
 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 23 and 27.  
Claims 1, 23 and 27 recites the following specific features as shown in the except below:
[1] “a controller configured to:
generate, based on first data which represents detection results detected by
the sensor at a plurality of timings, second data, the second data having a data size smaller than that of the first data;
count the number of detection results, included in the first data, outside a predetermined range; and 
store the number counted and the second data in the memory as the information.” 
“[23] […] a controller configured to:
obtain a drive time of the rotating member to rotate;
generate, based on first data which represents the drive times obtained at a plurality of timings, second data, the second data having a data size smaller than that of the first data,
count the number of drive times, included in the first data, outside a predetermined range; and
store the number counted and the second data in the memory as the information.” 
[27] “a controller configured to:
obtain a detection result of the sensor;
generate, based on first data representing to detection results of the sensor
obtained at a plurality of timings, second data, the second data having a data size smaller than that of the first data;
determine an error detection result included in the first data; and
transmit the second data and a determination result of the error.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Kawaguchi (2020/0201228), Shinagawa (2020/0134407), Maeda (2005/0254830), Geleynse et al. (2004/0114947 and Kakeshita et al. (6,594,451), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 23 and 27 are allowable over the prior art of record. It follows that claims 13–22 and 24–26 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance

Describes an information processing apparatus has a controller (300) that acquires a statistical value relating to an image forming operation in which an image forming device forms an image. A consumption data relating to a consumption amount of a consumable of the image forming device is acquired. A model is generated for determining a future change in remaining amount of the consumable based on the consumption data. Information relating to a replacement timing at which the consumable is to be replaced is determined based on the model in which the controller controls whether or not to determine the information based on the statistical value. 
Shinagawa (2020/0134407)
Describes an image forming apparatus (100) comprises an image forming unit, which is used to form an image using the recording material. A determination unit is used to determine the container, which is mounted on a predetermined condition. An acquisition unit is used to acquire an amount of the recording material. The recording material is used for forming an image in a predetermined period. The recording material is stored in the container, which is determined by the determination unit. A memory is used to accumulate information for indicating the amount of the recording material, which is acquired by the acquisition unit. A prediction is used to predict a number of days about the replacement of the container.
Maeda (2005/0254830)
Describes a facsimile device includes a printing unit for printing an image by using an expendable component, and a communication circuit connectable to a supplier of the expendable component via a communication network. Particularly, the facsimile device further includes an order controller for confirming that maintenance of the expendable component is required a number of times corresponding to an order-unit quantity, and for controlling the communication circuit such that order information for ordering the expendable 

Describes a transfer component monitoring methods, image forming devices, data signals, and articles of manufacture are described. According to one aspect, a transfer component monitoring method includes counting a plurality of imaging operations performed by an image forming device to form a plurality of hard images and adjusting a result of the counting to determine wear of a transfer component of the image forming device, wherein the transfer component is configured to assist with a transfer of a developing material to form the hard images.
Kakeshita et al. (6,594,451)
Describes a use situation reporting system reports the use situations of a developer and other consumables included in an image forming apparatus for forming images on a recording material. More particularly, the use situation reporting system reports an amount of remaining developer and the use times of consumables to a user. Thus, the timing of replacing a cartridge with a new one can be concisely reported to the user.

Table 1
CONCLUSION 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672